                                                                                                 Case 4:20-cv-03591-HSG Document 30 Filed 12/04/20 Page 1 of 3
                                                                                           
                                                                                           
                                                                                                                                       
                                                                                        -XOLDQ0%DXP 6%1 
                                                                                           -XOLDQ0%DXP $VVRFLDWHV
                                                                                        7HQD\D/DQH
                                                                                           1RYDWR&$
                                                                                        7HOHSKRQH
                                                                                           )DFVLPLOH
                                                                                        (PDLOMPE#MPEODZJURXSFRP
                                                                                           
                                                                                        5REHUW&:HHPV 6%1 
                                                                                           :HHPV/DZ2IILFHV
                                                                                        7KLUG6WUHHW6XLWH$
                                                                                           6DQ5DIDHO&$
                                                                                        7HOHSKRQH
                                                                                           )DFVLPLOH
                                                                                        (PDLOUFZHHPV#ZHHPVODZRIILFHVFRP
                                                                                           
                                                                                        $WWRUQH\VIRU3ODLQWLII3DWULFLD:KLWH
                                                                                           
                                                                                       .HQQHWK16PHUVIHOW 6%1 
                                                                                           5(('60,7+//3
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       6RXWK*UDQG$YHQXH6XLWH
                                                                                           /RV$QJHOHV&$
                                                                                       7HOHSKRQH
5(('60,7+//3




                                                                                           )DFVLPLOH
                                                                                       (PDLONVPHUVIHOW#UHHGVPLWKFRP
                                                                                           
                                                                                       .DUHQ$%UDMH 6%1 
                                                                                           1LFROH0HGHLURV 6%1 
                                                                                       5(('60,7+//3
                                                                                           6HFRQG6WUHHW6XLWH
                                                                                       6DQ)UDQFLVFR&$
                                                                                           7HOHSKRQH
                                                                                       )DFVLPLOH
                                                                                           (PDLONEUDMH#UHHGVPLWKFRPDQG
                                                                                       QPHGHLURV#UHHGVPLWKFRP
                                                                                           
                                                                                       $WWRUQH\VIRU'HIHQGDQW
                                                                                           $QWKHP/LIH,QVXUDQFH&RPSDQ\
                                                                                       
                                                                                                                     81,7('67$7(6',675,&7&2857
                                                                                                                                 
                                                                                                                  1257+(51',675,&72)&$/,)251,$
                                                                                                                                 
                                                                                           3$75,&,$:+,7(                         &DVH1RFY+6*
                                                                                                                                  
                                                                                                            3ODLQWLII              -2,1767,38/$7,21$1'
                                                                                                                                  25'(572&217,18(&$6(
                                                                                                YV                                 0$1$*(0(17&21)(5(1&($1'
                                                                                                                                  027,2172',60,66+($5,1*
                                                                                           $17+(0/,)(,1685$1&(&203$1<           
                                                                                                                                  +RQRUDEOH+D\ZRRG6*LOOLDP-U 
                                                                                                            'HIHQGDQW              
                                                                                                                                   
                                                                                           
                                                                                      
                                                                                           &DVH1RFY+6*
                                                                                                                        67,38/$7,21$1'>352326('@25'(5
                                                                                                 Case 4:20-cv-03591-HSG Document 30 Filed 12/04/20 Page 2 of 3
                                                                                           
                                                                                                                                             
                                                                                              -2,1767,38/$7,2172&217,18(&$6(0$1$*(0(17&21)(5(1&($1'
                                                                                                                         027,2172',60,66+($5,1*
                                                                                                 3ODLQWLII3DWULFLD:KLWH ³3ODLQWLII´ DQGGHIHQGDQW$QWKHP/LIH,QVXUDQFH&RPSDQ\
                                                                                        ³'HIHQGDQW´  FROOHFWLYHO\³WKH3DUWLHV´ E\DQGWKURXJKWKHLUUHVSHFWLYHFRXQVHORIUHFRUG
                                                                                        VWLSXODWHDVIROORZV
                                                                                                 :+(5($6WKH&DVH0DQDJHPHQW&RQIHUHQFHDQG0RWLRQWR'LVPLVV+HDULQJZHUH
                                                                                        SUHYLRXVO\VHWIRU'HFHPEHU
                                                                                                 :+(5($6WKH&RXUWFRQWLQXHGWKH&DVH0DQDJHPHQW&RQIHUHQFHDQG0RWLRQWR'LVPLVV
                                                                                        +HDULQJWR'HFHPEHU
                                                                                                :+(5($6GXHWRVFKHGXOLQJFRQIOLFWV'HIHQGDQWV¶FRXQVHOLVXQDEOHWRDSSHDU
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                                :+(5($6WKH3DUWLHVPHWDQGFRQIHUUHGDQGVWLSXODWHGWRFRQWLQXHWKH&DVH0DQDJHPHQW
                                                                                       &RQIHUHQFHDQG0RWLRQWR'LVPLVV+HDULQJWRDQ\RIWKHIROORZLQJGDWHVLIFRQYHQLHQWZLWKWKLV
5(('60,7+//3




                                                                                       &RXUW-DQ-DQ-DQ)HERU)HE
                                                                                                :+(5($6WKH3DUWLHVKDYHDOUHDG\ILOHGWKHLUUHVSHFWLYH2SSRVLWLRQDQG5HSO\EULHIVZLWK
                                                                                       WKLV&RXUWDQGZLOODOVREHILOLQJ6XSSOHPHQWDO%ULHILQJRQ'HFHPEHUDVUHTXHVWHGE\WKLV
                                                                                       &RXUW¶V2UGHUGDWHG1RYHPEHU
                                                                                                7+(5()25(,7,6+(5(%<67,38/$7('E\DQGEHWZHHQWKHXQGHUVLJQHGFRXQVHOIRU
                                                                                       WKH3DUWLHVWKDWWKH&DVH0DQDJHPHQW&RQIHUHQFHDQG0RWLRQWR'LVPLVV+HDULQJVKRXOGEH
                                                                                       FRQWLQXHGWRRQHRIWKHDIRUHPHQWLRQHGGDWHVRUDQRWKHUGDWHDQGWLPHFRQYHQLHQWIRUWKH&RXUW1R
                                                                                       GHDGOLQHVQHHGWREHFRQWLQXHGDVWKH3DUWLHVDOUHDG\ILOHGWKHLUUHVSHFWLYH2SSRVLWLRQDQG5HSO\
                                                                                       EULHIVDQGZLOOEHILOLQJ6XSSOHPHQWDO%ULHILQJRQ'HFHPEHU
                                                                                                
                                                                                       'DWHG'HFHPEHU                               -8/,$10%$80 $662&,$7(6
                                                                                                                                              :((06/$:2)),&(
                                                                                           
                                                                                                                                              %\/s/ Julian M. Baum           
                                                                                                                                                 -XOLDQ0%DXP
                                                                                                                                               $WWRUQH\VIRU3ODLQWLII
                                                                                                                                                 3DWULFLD:KLWH
                                                                                       
                                                                                         
                                                                                       
                                                                                           &DVH1RFY+6*                 ±±
                                                                                                                        67,38/$7,21$1'25'(5
                                                                                                 Case 4:20-cv-03591-HSG Document 30 Filed 12/04/20 Page 3 of 3
                                                                                           
                                                                                           
                                                                                        '$7(''HFHPEHU                            5(('60,7+//3

                                                                                       
                                                                                                                                          %\/s/ Karen A. Braje                        
                                                                                                                                                .HQQHWK16PHUVIHOW
                                                                                                                                               .DUHQ$%UDMH
                                                                                                                                                1LFROH0HGHLURV
                                                                                                                                               $WWRUQH\VIRU'HIHQGDQW
                                                                                                                                                $QWKHP/LIH,QVXUDQFH&RPSDQ\
                                                                                                                                           
                                                                                                                                            
                                                                                                                                           
                                                                                                                                            
                                                                                                                                           
                                                                                                                                            
                                                                                                                                           
                                                                                                                                          25'(5
                                                                                      
                                                                                                 ,7,6+(5(%<25'(5('SXUVXDQWWRWKH3DUWLHV¶6WLSXODWLRQWKH&DVH0DQDJHPHQW
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                      
                                                                                           &RQIHUHQFHDQG0RWLRQWR'LVPLVV+HDULQJVKDOOEHFRQWLQXHGWRJanuary 14, 2021DWSP
                                                                                      
5(('60,7+//3




                                                                                           
                                                                                      
                                                                                                 ,7,66225'(5('
                                                                                      
                                                                                           
                                                                                       
                                                                                                          
                                                                                       'DWHG12/4/2020                                                                    
                                                                                                                                         +21+$<:22'6*,//,$0-5
                                                                                              
                                                                                                  
                                                                                                                                         81,7('67$7(6',675,&7-8'*(

                                                                                       
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                           &DVH1RFY+6*                 ±±
                                                                                                                        67,38/$7,21$1'25'(5
